—In a proceeding, inter alia, pursuant to CPLR article 75 to permanently stay arbitration of a claim for uninsured motorist benefits, the appeal is from so much of an order of the Supreme Court, Suffolk County (Oshrin, J.), dated February 1, 2001, as directed Rosa Moya and Eleanor Lopez to comply with the petitioner’s request for discovery.
Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contention, the Supreme Court properly directed them to comply with the petitioner’s discovery requests, since it was entitled to such discovery pursuant to the terms of the insurance policy (see, Matter of Metropolitan Prop. & Cas. Ins. Co. v Keeney, 241 AD2d 455, 456).
The appellants’ remaining contentions are without merit. Bracken, P. J., Krausman, Luciano, Smith and Adams, JJ., concur.